Case: 12-14014    Date Filed: 02/08/2013   Page: 1 of 2

                                                            [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                                 _____________

                                 No. 12-14014
                             Non-Argument Calendar
                                _____________

                  D. C. Docket No. 8:11-cv-01960-VMC-TBM

ACCESS FOR THE DISABLED, INC.,
a Florida not for profit corporation,
PATRICIA KENNEDY,
individually,

                                                         Plaintiffs-Appellants,

                                       versus

SHIV SHRADDHA, LLC,
A Florida limited liability company,

                                                         Defendant-Appellee.

                                ______________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                                ______________

                               (February 8, 2013)

Before DUBINA, Chief Judge, MARTIN and FAY, Circuit Judges.
               Case: 12-14014     Date Filed: 02/08/2013    Page: 2 of 2

PER CURIAM:

      Appellants/Plaintiffs, Access for the Disabled, Inc., and Patricia Kennedy,

appeal the district court’s order declining to retain jurisdiction to enforce the terms

of a settlement agreement entered into by the parties, and the district court’s order

denying plaintiffs’ application for attorney fees, costs, and litigation expenses.

      Questions of law are subject to de novo review. Corporate Management

Advisors, Inc. v. Artjen Complexus, Inc., 561 F.3d 1294, 1296 (11th Cir. 2009).

We review a district court’s order denying attorney fees for abuse of discretion.

Friends of the Everglades v. South Florida Water Management Dist., 678 F.3d

1199, 1201 (11th Cir. 2012).

      After reviewing the record and reading the parties’ briefs, we affirm the

district court’s declination to retain jurisdiction to enforce the terms of the

settlement agreement and the district court’s denial of plaintiffs’ application for

attorney fees, costs, and litigation expenses based on its well-reasoned orders filed

on April 20, 2012, and July 11, 2012, respectively.

      AFFIRMED.




                                            2